Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are Sun (US 20140113202) and CN10552439 as cited on the record.  Sun discloses an electrolyte additive composition having the claimed phosphate-based compound in Formula 1.  However, Sun does not disclose the claimed nitrile-based compound in its claimed amount.  Sun is relied on to disclose that the additive amount of succinonitrile that can be used with respect to lithium borate in a ratio of lithium borate to nitrile compound is 1:1.5 to 1:3, which clearly overlaps the claimed range.  However, since CN’439 does not disclose the ratio having claimed Formula 1 compound and the claimed product has been amended to direct to a battery comprising the claimed electrolyte, the data presented in the affidavit of 7/28/22 shows unexpected result from using the claimed succinonitrile with the claimed borate-based lithium compound in a battery and it commensurate the scope of the claim .  For the reasons above, Claims 1, 4, 9, 11-12, and 14-17 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723